COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Annunziata
Argued at Alexandria, Virginia


DAVID LEE THOMPSON
                                                OPINION BY
v.        Record No. 2550-97-4          JUDGE JERE M. H. WILLIS, JR.
                                             DECEMBER 1, 1998
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                 Benjamin N. A. Kendrick, Judge
          Jerry C. Lyell for appellant.

          Leah A. Darron, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.



     Upon appeal from his conviction for forcible anal sodomy, in

violation of Code § 18.2-67.1, David Lee Thompson contends that

the trial court erroneously granted the Commonwealth's motion in

limine, prohibiting him from cross-examining the victim

concerning her allegedly false statement about prior sexual acts.

We find no error and affirm the judgment of the trial court.

                            I.   BACKGROUND

     At the time of the incident on trial, the victim was

thirteen years old.    She and her two younger siblings stayed at

their grandmother's house while their mother was at work.

Thompson, the victim's uncle, lived with the grandmother and was

often home when the children were there.      On June 29, 1996, the

victim called her mother at work and complained that Thompson was

"messing with her."    The victim's mother called the police and

left work immediately to go to the grandmother's house.
        When the victim's mother arrived at the house, the police

were already there.       Upon being questioned in the presence of her

mother, the victim told the police that Thompson had sodomized

her anally two weeks before, on June 14, 1996.         She further

stated, in the presence of her mother, that she had never engaged

in any type of sexual intercourse before that incident.        She was

then taken to Fairfax Hospital and was examined by a registered

nurse who specialized in sexual assault examinations.        The nurse

found on the victim's rectum a healed scar, signifying an injury

that had occurred at least ten days earlier.      Although the victim

had told the police that she had never before been sexually

active, she admitted to the nurse that she had engaged in

consensual vaginal intercourse at least twice, with two young

boys.
        Thompson was charged with forcible anal sodomy, in violation

of Code § 18.2-67.1.      The Commonwealth moved in limine to bar

Thompson from cross-examining the victim about the acts of

consensual sexual intercourse with the two boys and about her

statements to the police and the nurse.      The trial court granted

the motion in limine.       The jury found Thompson guilty of forcible

anal sodomy and fixed his sentence at seven years in prison.

                    II.    THE "RAPE SHIELD STATUTE"

        Code § 18.2-67.7, the "Rape Shield Statute" provides, in

pertinent part:
          A. In prosecutions [for forcible sodomy],
          general reputation or opinion evidence of the
          complaining witness's unchaste character or


                                    -2-
           prior sexual conduct shall not be admitted.
           Unless the complaining witness voluntarily
           agrees otherwise, evidence of specific
           instances of his or her prior sexual conduct
           shall be admitted only if it is relevant and
           is:
                1. Evidence offered to provide an
           alternative explanation for physical evidence
           of the offense charged which is introduced by
           the prosecution, limited to evidence designed
           to explain the presence of semen, pregnancy,
           disease, or physical injury to the
           complaining witness's intimate parts; or
           . . . .


     By cross-examining the victim concerning her false statement

to the police and her subsequent admission to the nurse, Thompson

would have injected into the case evidence of the victim's prior

sexual conduct.   Thompson argues that this evidence would have

provided an alternative theory of the crime, explaining the

victim's rectal scar.   Code § 18.2-67.7(A)(1).     He argues that

the rectal scarring could have been caused by consensual anal

intercourse with a third party.    No evidence supports that

theory.   The suppressed cross-examination could not have done so.

Consensual vaginal intercourse would not have caused the scar on

the victim's rectum.    Thus, evidence of the victim's false denial

of earlier intercourse does not fall within the exception

contained in Code § 18.2-67.7(A)(1).
     Evidence of the victim's past sexual activity would have

served only to degrade her reputation.      Such evidence would have

been highly prejudicial and is specifically what the "Rape Shield

Statute" was designed to prevent.       "Where . . . the only purpose

offered for introducing evidence of the victim's prior sexual



                                  -3-
conduct is to establish her propensity to engage in consensual

sexual acts or to impeach her general credibility, such evidence

is rendered inadmissable under [Code § 18.2-67.7]."      Currie v.

Commonwealth, 10 Va. App. 204, 207-08, 391 S.E.2d 79, 81 (1990).

                        III.   IMPEACHMENT

     Thompson argues that he sought to disclose not the victim's

prior sexual conduct but merely her false statement to the

police, seeking thereby to impeach her credibility.    The

suppressed evidence would have been improper for that purpose.

If Thompson wished to impeach the victim's credibility, the

proper method was by evidence of her general reputation for

truthfulness, not by proof of a single false statement.      See

Clark v. Commonwealth, 202 Va. 787, 789-90, 120 S.E.2d 270, 272

(1961).

                IV.   PROOF OF A FALSE ACCUSATION

     In Clinebell v. Commonwealth, 235 Va. 319, 368 S.E.2d 263

(1988), the Supreme Court enunciated a special rule relating to

impeachment in sexual assault cases.   The Court said:

          [O]ne method of impeaching a witness is by
          attacking that witness' character.
          Ordinarily, character is attacked by
          presenting testimony that the witness'
          general reputation and veracity is bad.
          Generally, . . . character may not be
          impeached by showing specific facts of
          untruthfulness or bad conduct.

          In sex offense cases, however, . . . evidence
          of prior false accusations is admissible to
          impeach the complaining witness' credibility
          or as substantive evidence tending to prove
          that the instant offense did not occur.


                               -4-
Id. at 323-24, 368 S.E.2d at 265 (citations omitted) (emphasis

added).
            Consequently, in a sex crime case, the
            complaining witness may be cross-examined
            about prior false accusations, and if the
            witness denies making the statement, the
            defense may submit proof of such charges.


Id. at 325, 368 S.E.2d at 266 (citations omitted).

     Thompson argues that the foregoing rule authorized

cross-examination of the victim concerning her denial to the

police and in the presence of her mother that she had engaged in

prior intercourse and the falsity of that statement.     We

disagree.
     The suppressed statement was not an accusation.      It was a

personal denial, induced, no doubt, by embarrassment and fear.

In no sense could it be deemed a false accusation.      Nor could it

be construed as part of a system of false accusations, casting

doubt on the victim's accusation against Thompson.

     For the foregoing reasons, the judgment of the trial court

is affirmed.
                                                           Affirmed.




                                 -5-